Case 4:20-cv-00020-JLK-RSB Document 26 Filed 10/14/20 Page 1 of 6 Pageid#: 89


                                                                                      OCT 14 2020
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

ELIZABETH JONES, as Administrator              )
of the Estate of Juan Markee Jones,            )
deceased,                                      )
                                               )
       Plaintiff,                              )       Civil Action No. 4:20-cv-20
                                               )
       v.                                      )
                                               )
CITY OF DANVILLE, et al.,                      )
                                               )
       Defendants.                             )


                          MEMORANDUM OPINION AND ORDER
       Defendants filed a motion to strike certain portions of Plaintiff’s Complaint pursuant to

Rule 12(f) of the Federal Rules of Civil Procedure. Dkt. 8. Specifically, Defendants seek to

strike portions of the Complaint that quote events from a fictional television series, paragraphs

that relate to the Commonwealth’s Attorney’s investigation, and sections relating to autopsy

results of Plaintiff’s decedent. I find that certain paragraphs of the Complaint contain assertions

that are impertinent and immaterial to any claim or defense asserted in this action and may

prejudice Defendants. I grant the Motion to Strike in part, and direct that those portions of the

Complaint be struck pursuant to Rule 12(f).

                         BACKGROUND AND LEGAL STANDARD
       Plaintiff, Elizabeth Jones, filed this action as the administrator of the Estate of Juan

Markee Jones, deceased (“Jones”) against the City of Danville, Virginia and two of its police

officers. Plaintiff alleges that on April 8, 2018, Jones’s girlfriend called 911 claiming that he

assaulted her. The individual defendant Danville police officers encountered Jones in his vehicle.

A short pursuit followed, during which Jones drove his vehicle into a wooded area and stopped.
Case 4:20-cv-00020-JLK-RSB Document 26 Filed 10/14/20 Page 2 of 6 Pageid#: 90




Jones exited his vehicle at the officers’ instruction. The officers attempted without success to

disable Jones with a Taser. They then fatally shot Jones, striking him in the back and chest.

       Plaintiff alleges several 1983 claims against the City of Danville and individual police

officers for intentional deprivation of civil rights; use of excessive force; police brutality; and

negligent training, supervision and retention, unconstitutional and inadequate policies, training

and procedures (against the City of Danville only). Plaintiff also brings a survival action under

Va. Code § 8.01-25 and a Virginia wrongful death claim. The case is before me on Defendants’

motion to strike several paragraphs from the Complaint.

       Federal Rule of Civil Procedure Rule 12(f) permits the court to strike from a pleading any

matter that is redundant, immaterial, impertinent, or scandalous. “Immaterial matter is that

which has no essential or important relationship to the claim for relief or the defenses being

pleaded,” and “impertinent matter consists of statements that do not pertain, and are not

necessary, to the issues in question.” 5C Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 1382 (3d ed.). The function of a 12(f) motion to strike is “to avoid the

expenditure of time and money that must arise from litigating spurious issues by dispensing with

those issues prior to trial.” Gregory v. Belfor USA Grp., Inc., No. 2:12cv11, 2012 WL 2309054,

at *1 (E.D. Va. June 15, 2012) (internal quotation omitted). “A motion to strike is a drastic

remedy which is disfavored by the courts and infrequently granted.” Clark v. Milam, 152 F.R.D.

66, 70 (S.D.W. Va. 1993). “The standard upon which a motion to strike is measured places a

substantial burden on the moving party.” Cameron v. MTD Prods., Inc., No. Civ.A.5:03 CV 75,

2004 WL 3256003, at *2 (N.D.W. Va. Jan. 7, 2004). Usually a motion to strike requires a

showing that denial of the motion would prejudice the moving party. United States v. Gwinn,

No. 5:06-cv-00267, 2006 WL 3377636, at *1 (S.D.W. Va. Nov. 20, 2006).



                                                   2
Case 4:20-cv-00020-JLK-RSB Document 26 Filed 10/14/20 Page 3 of 6 Pageid#: 91




         Although Rule 12(f) motions are generally viewed with disfavor, Waste Mgmt. Holdings,

Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001), they are proper where “the challenged

allegations have no possible relation or logical connection to the subject matter of the

controversy and may cause some form of significant prejudice to one or more of the parties to

the action.” Bailey v. Fairfax Cnty, No. 1:10-cv-1031, 2010 WL 5300874, *4 (E.D. Va. Dec. 21,

2010) (internal quotations omitted). Further, “[t]he disfavored character of Rule 12(f), however,

is somewhat relaxed in the context of scandalous matter, and materials of this type often will be

stricken from the pleadings in order to purge the court’s files and protect the person who is the

subject of the allegations.” Thornhill v. Aylor, No. 3:15-cv-24, 2016 WL 258645, at *2 (W.D.

Va., Jan. 20, 2016) (J. Conrad). A “scandalous” matter or pleading is one that casts a derogatory

light on someone, uses repulsive language, or detracts from the dignity of the court. Estate of

Goldberg ex rel. Goldberg v. Nimoityn, No. 14-980, 2014 WL 6908013, at *12 (E.D. Pa. Dec. 8,

2014).

         “[T]he decision of whether to strike all or part of a pleading rests within the sound

discretion of the [c]ourt.” Barnes v. Dist. of Columbia, 289 F.R.D. 1, 6 (D.D.C. 2012) (citations

omitted).

                                                   ANALYSIS

         Defendants seek to strike twenty two paragraphs of the Complaint, which can be

generally categorized into three sections: 1) paragraphs relating to the standards for police

officers to justify use of force (¶¶ 1–11); 2) paragraphs relating to the Commonwealth Attorney’s

investigation of Jones’ death (¶¶ 17–24, 65); and 3) paragraphs relating to Jones’ autopsy results

(¶¶ 61–62). 1


1
 Plaintiff argues that Defendants’ Motion to Strike should be deemed moot because Defendants filed an answer.
This argument fails. Defendants filed their Answer after filing the Motion to Strike, although both pleadings were

                                                         3
Case 4:20-cv-00020-JLK-RSB Document 26 Filed 10/14/20 Page 4 of 6 Pageid#: 92




        Defendants contend that the allegations in the contested paragraphs are immaterial,

unfounded, scandalous, and their purpose is to garner publicity and cast a derogatory light on

Defendants. Defendants assert that the contested paragraphs are prejudicial, but provide no

specific basis or argument related to prejudice.

        Plaintiff responds that the paragraphs at issue are relevant to the case because they reflect

the propensity of police officers to justify the unconstitutional use of force by claiming fear for

their own safety. Plaintiff asserts that the paragraphs relating to the Commonwealth’s Attorney’s

investigation of Jones’ death are factual statements, and it is not improper to include autopsy

results in the Complaint.

        Paragraph 1 of the Complaint recites the dialogue of a fictional television scene

depicting police officer misconduct. The scene is imaginary and has no relationship to the

events of this case or the claims raised by the Complaint. Plaintiff argues that the television

scene is relevant because it reflects that certain police misconduct is so widely known that it is

memorialized in a popular television show. Plaintiff’s purpose in this regard is achieved

through a later reference to the show in paragraph 8 of the Complaint. Reciting the fictional

dialogue is immaterial and impertinent and may prejudice Defendants by causing confusion

between fictional events and the real facts and claims in this case. Thus, paragraph 1 will be

stricken from the Complaint.

        Paragraphs 2 through 11 of the Complaint discuss legal precedent relating to the use of

force by police officers, and generally allege that officers routinely defend unconstitutional use

of force claims by asserting fear for their own safety. While some of the paragraphs contain



filed on the same day. When a motion to strike a complaint is filed contemporaneously with an answer, it is deemed
timely. Chapman v. Duke Energy Carolinas, LLC, No. 3:09-CV-37RJC, 2009 WL 1652463, at *1 (W.D.N.C. June
11, 2009).

                                                        4
Case 4:20-cv-00020-JLK-RSB Document 26 Filed 10/14/20 Page 5 of 6 Pageid#: 93




provocative and inflammatory language, I find that they have some relation to the issues in this

case; namely, the standards for police use of force, and decline to strike them from the

Complaint.

       Paragraphs 18, 19, 20, 22 and 65 relate to the Commonwealth’s Attorney’s investigation

into Jones’ death. The Commonwealth’s Attorney is not a defendant in this action and his

investigation is not an issue in this case. Plaintiff’s assertions that the Commonwealth’s

Attorney “found nothing wrong with the officers’ conduct,” “commended” the officer’s actions,

and “was untroubled” by the shooting of an unarmed man in the back are speculative, and may

prejudice Defendants by invoking allegations that are not relevant to this litigation. These

paragraphs disparaging the actions, thoughts and motives of the Commonwealth’s Attorney, a

non-party to this case, are immaterial and impertinent in this case and will be stricken from the

Complaint. See Asher & Simons, P.A. v. J2 Global Canada, Inc., 965 F. Supp. 2d 701, 702 (D.

Md. 2013) (“[T]he disfavored character of Rule 12(f) is relaxed in the context of scandalous

allegations, i.e., those that improperly cast a derogatory light on someone.”)

       The remaining paragraphs that Defendants seek to strike have some relation to the facts

and claims in this case, and thus do not meet the high burden necessary to justify striking them

from the Complaint. While several of the remaining paragraphs at issue are conclusory and/or

immaterial, they are not so egregious or scandalous such that they will cause prejudice to

Defendants. “Even when ‘technically appropriate and well-founded,’ motions to strike are often

‘denied in absence of demonstrated prejudice to the moving party.’” Hooper v. BWXT Gov’t

Grp, Inc., No. 6:16-cv-37, 2016 WL 6538000, at *2 (W.D. Va. 2016) (citing Clark v. Milam, 152

F.R.D. 66, 70 (S.D.W. Va. 1993)). Accordingly, I decline to strike paragraphs 2–11, 17, 21, 23,

24, 61 and 62 from the Complaint.



                                                 5
Case 4:20-cv-00020-JLK-RSB Document 26 Filed 10/14/20 Page 6 of 6 Pageid#: 94




                                      CONCLUSION

       Defendants’ motion to strike is GRANTED in part and DENIED in part for the reasons

outlined above. I hereby ORDER that paragraphs 1, 18, 19, 20, 22 and 65 be stricken from the

Complaint.


                                                  Entered: October 14, 2020


                                                  Robert S. Ballou
                                                  Robert S. Ballou
                                                  United States Magistrate Judge




                                              6
